Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/IB2017/055702, filed 9/20/2017, claiming priority to U.S. Provisional Application Ser. Nos. 62/482,300, filed 4/6/2017, and 62/397,008, filed 9/20/2016.
Status
Claims 1-10, 12, 14-19, and 21-23 are pending and under examination.
Claim Rejections – Improper Markush Grouping
Claims 1-4, 6-10, 12, and 14-22 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because the species encompassed by the genera of claims 1-4 do not share a substantial structural feature.
For example, claim 1 encompasses compounds as different as those depicted below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Even narrower claim 3 encompasses the following:
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 
  Still narrower claim 4 encompasses the following:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Because of the great differences in size and electronic features and because the 1,3-disulfonyl-4-hydroxy pyrrolidine is a small portion of the whole molecule, it is found that these compounds lack the required shared substantial structural feature.

In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12, and 14-22 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds recited in claim 5 does not reasonably provide enablement for …...  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	

(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claim encompass a far greater range of compounds than those for which experimental data are provided. For example, in claim 1 options for R1 and R2 include

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
   
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
  
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
  
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, all of which may bear many substituents which themselves have many options for further substitution.

To illustrate the variety of compounds within claim 1: it encompasses compounds such as the following, as well as others depicted on precious pages.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


Although modern synthetic procedures would enable the synthesis of such compounds in the hands of a skilled chemist, the level of predictability in the therapeutic art is low. Indeed, predictability in chemistry and biochemistry depends on the general observation that compounds and groups with similar structures behave similarly. The claimed invention comprises compounds for therapeutic use – a use known to be particularly sensitive to structural variations. There are no compounds among the listed examples that have structures and substituents such as those characterized above. The prior art provides no information to compensate for this absence. The behavior of compounds which differ markedly from those for which the specification provides guidance and direction cannot reasonably be predicted by a skilled artisan. Therefore, a skilled artisan would have no basis on to predict the behavior or effectiveness of compounds with structures that differ significantly from those in the exemplified compounds in treating any of atherosclerosis, vasogenic edema, postsurgical abdominal edema, ocular edema, cerebral edema, local and systemic edema, fluid retention, sepsis, hypertension, inflammation, bone related dysfunctions and congestive heart failure, pulmonary disorders, chronic obstructive pulmonary disorder, ventilator induced lung injury, high altitude induced pulmonary edema, acute respiratory distress syndrome, acute lung injury, pulmonary fibrosis, sinusitis/rhinitis, asthma, COPD, cough, acute cough, sub-acute cough, chronic cough, pulmonary hypertension, overactive bladder, cystitis, pain, motor neuron disorders, genetic gain of function disorders, amyotrophic lateral sclerosis, multiple sclerosis, cardiovascular disease, acute, chronic and polycystic kidney disease, stroke, hydrocephalus, glaucoma, retinopathy, endometriosis, pre-term labor, dermatitis, pruritus, pruritus in liver disease, ascites and complications of portal hypertension and liver cirrhosis, diabetes, metabolic disorder, obesity, migraine, Alzheimer's disease, pancreatitis, tumor suppression, immunosuppression, osteoarthritis, Crohn's disease, colitis, diarrhea, intestinal irregularity, fecal incontinence, irritable bowel syndrome (IBS), constipation, intestinal pain and cramping, celiac disease, lactose intolerance, or flatulence. undue experimentation.

Claims 7-10 and 22 are rejected under 35 U.S.C. §112, first paragraph, because the specification fails to comply with the written description requirement with respect to a method of treating a metabolic disorder.   In encompassing treatment of “metabolic disorder,” the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.   
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
Despite “a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” (In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case, with regard to the full scope of “metabolic disorder,” that “particularity” is absent.
Metabolic disorders include the following:
17-alpha-hydroxylase deficiency 17-beta hydroxysteroid dehydrogenase 3 deficiency 18 Hydroxylase deficiency 2-Hydroxyglutaric aciduria 2-methylbutyryl-CoA dehydrogenase deficiency 3-alpha hydroxyacyl-CoA dehydrogenase deficiency 3-Hydroxyisobutyric aciduria 3-methylcrotonyl-CoA carboxylase deficiency 3-methylglutaconyl-CoA hydratase deficiency (AUH defect) 5-oxoprolinase deficiency 6-pyruvoyl-tetrahydropterin synthase deficiency Abdominal obesity metabolic syndrome Abetalipoproteinemia Acatalasemia Aceruloplasminemia Acetyl CoA acetyltransferase 2 deficiency Acetyl-carnitine deficiency Acrodermatitis enteropathica Acromegaly Acute intermittent porphyria Adenine phosphoribosyltransferase deficiency Adenosine deaminase deficiency Adenosine monophosphate deaminase 1 deficiency Adenylosuccinase deficiency Adrenomyeloneuropathy Adult polyglucosan body disease Albinism deafness syndrome Albinism ocular late onset sensorineural deafness
Alkaptonuria Alpers syndrome Alpha-1 antitrypsin deficiency Alpha-ketoglutarate dehydrogenase deficiency Alpha-mannosidosis Aminoacylase 1 deficiency Anemia due to Adenosine triphosphatase deficiency Anemia sideroblastic and spinocerebellar ataxia Apparent mineralocorticoid excessArginase deficiency Argininosuccinic aciduria Aromatic L-amino acid decarboxylase deficiency Arthrogryposis renal dysfunction cholestasis syndrome Arts syndrome Aspartylglycosaminuria Ataxia with oculomotor apraxia type 1 Ataxia with vitamin E deficiency Atransferrinemia Autoimmune polyglandular syndrome type 2 Autosomal dominant neuronal ceroid lipofuscinosis 4B Autosomal dominant optic atrophy and cataract Autosomal dominant optic atrophy plus syndrome Autosomal erythropoietic protoporphyria Autosomal recessive neuronal ceroid lipofuscinosis 4A - See Adult neuronal ceroid lipofuscinosis Autosomal recessive spastic ataxia 4 Autosomal recessive spinocerebellar ataxia 9 Bantu siderosis Barth syndrome Bartter syndrome Bartter syndrome antenatal type 1 Bartter syndrome antenatal type 2 Bartter syndrome type 3 Bartter syndrome type 4 Beta ketothiolase deficiency Biotin-thiamine-responsive basal ganglia disease Biotinidase deficiency Bjornstad syndrome Blue diaper syndrome Carbamoyl phosphate synthetase 1 deficiency Carnitine palmitoyl transferase 1A deficiency Carnitine-acylcarnitine translocase deficiency Carnosinemia Central diabetes insipidus Cerebral folate deficiency Cerebrotendinous xanthomatosis Ceroid lipofuscinosis neuronal 1 Chanarin-Dorfman syndrome Chediak-Higashi syndrome CHILD syndrome Childhood hypophosphatasia Cholesteryl ester storage disease Chondrocalcinosis 1 Chondrocalcinosis 2 Chondrocalcinosis due to apatite crystal deposition Chondrodysplasia punctata 1, X-linked recessive Chronic progressive external ophthalmoplegia Chylomicron retention disease Citrulline transport defect Citrullinemia type II Combined oxidative phosphorylation deficiency 16 Congenital bile acid synthesis defect, type 1 Congenital bile acid synthesis defect, type 2 Congenital disorder of glycosylation type I/IIX Congenital dyserythropoietic anemia type 2 Congenital erythropoietic porphyria Congenital lactase deficiency Congenital muscular dystrophy-dystroglycanopathy Copper deficiency, familial benign CoQ-responsive OXPHOS deficiency Crigler Najjar syndrome, type 1 Crigler-Najjar syndrome type 2 Cystinosis Cytochrome c oxidase deficiency D-2-hydroxyglutaric aciduria D-bifunctional protein deficiency D-glycericacidemia Danon disease DCMA syndrome Deafness, dystonia, and cerebral hypomyelination Dentatorubral-pallidoluysian atrophy Desmosterolosis
Diabetes mellitusDiamond-Blackfan anemia Dicarboxylic aminoaciduria Dihydrolipoamide dehydrogenase deficiency Dihydropteridine reductase deficiency Dihydropyrimidinase deficiency Dihydropyrimidine dehydrogenase deficiency - Not a rare disease Dipsogenic diabetes insipidus Dopa-responsive dystonia Dopamine beta hydroxylase deficiency Dowling-Degos disease Dubin-Johnson syndrome Encephalopathy due to prosaposin deficiency - See Sphingolipidosis Erythropoietic uroporphyria associated with myeloid malignancy Ethylmalonic encephalopathy Fabry disease Familial chylomicronemia syndrome Familial HDL deficiency Familial hypocalciuric hypercalcemia type 1 Familial hypocalciuric hypercalcemia type 2 Familial hypocalciuric hypercalcemia type 3 Familial LCAT deficiency Familial partial lipodystrophy type 2 Fanconi Bickel syndrome Farber disease Fatal infantile encephalomyopathy Fatty acid hydroxylase-associated neurodegeneration Fish-eye disease Fructose-1,6-bisphosphatase deficiency Fucosidosis Fukuyama type muscular dystrophy Fumarase deficiency Galactokinase deficiency Galactosialidosis Gamma aminobutyric acid transaminase deficiency Gamma-cystathionase deficiency Gaucher disease Gaucher disease - ophthalmoplegia - cardiovascular calcification - See Gaucher disease Gaucher disease perinatal lethal Gaucher disease type 1 Gaucher disease type 2 Gaucher disease type 3 Gestational diabetes insipidus Gilbert syndrome - Not a rare disease Gitelman syndrome Glucose transporter type 1 deficiency syndrome Glucose-galactose malabsorption Glutamate formiminotransferase deficiency Glutamine deficiency, congenital Glutaric acidemia type I Glutaric acidemia type II Glutaric acidemia type III Glutathione synthetase deficiency Glutathionuria Glycine N-methyltransferase deficiency Glycogen storage disease 8 Glycogen storage disease type 0, liver Glycogen storage disease type 12 Glycogen storage disease type 13 Glycogen storage disease type 1A Glycogen storage disease type 1B Glycogen storage disease type 3 Glycogen storage disease type 5 Glycogen storage disease type 6 Glycogen storage disease type 7 Glycoproteinosis GM1 gangliosidosis type 1 GM1 gangliosidosis type 2 GM1 gangliosidosis type 3 GM3 synthase deficiency GRACILE syndrome Greenberg dysplasia GTP cyclohydrolase I deficiency Guanidinoacetate methyltransferase deficiency Gyrate atrophy of choroid and retina Haim-Munk syndrome Hartnup disease Hawkinsinuria Hemochromatosis type 2 Hemochromatosis type 3 Hemochromatosis type 4 Hepatic lipase deficiency Hepatoerythropoietic porphyria Hereditary amyloidosis Hereditary coproporphyria Hereditary folate malabsorption Hereditary fructose intolerance Hereditary hyperekplexia Hereditary multiple osteochondromas Hereditary sensory and autonomic neuropathy type 1E Hereditary sensory neuropathy type 1 Hermansky Pudlak syndrome 2 Histidinemia HMG CoA lyase deficiency Homocarnosinosis Homocysteinemia Homocystinuria due to CBS deficiency Homocystinuria due to MTHFR deficiency HSD10 disease Hurler syndrome Hurler–Scheie syndrome Hydroxykynureninuria Hyper-IgD syndrome Hyperbetaalaninemia Hypercoagulability syndrome due to glycosylphosphatidylinositol deficiency Hyperglycerolemia Hyperinsulinism due to glucokinase deficiency Hyperinsulinism-hyperammonemia syndrome Hyperlipidemia type 3 Hyperlipoproteinemia type 5 Hyperlysinemia Hyperphenylalaninemia due to dehydratase deficiency Hyperprolinemia Hyperprolinemia type 2 Hypertryptophanemia Hypolipoproteinemia Hypophosphatasia I cell disease Imerslund-Grasbeck syndrome Iminoglycinuria Inclusion body myopathy 2 Inclusion body myopathy 3 Infantile free sialic acid storage disease - See Free sialic acid storage disease Infantile neuroaxonal dystrophy Infantile onset spinocerebellar ataxia Insulin-like growth factor I deficiency Intrinsic factor deficiency Isobutyryl-CoA dehydrogenase deficiency Isovaleric acidemia Kanzaki disease Kearns-Sayre syndrome Krabbe disease atypical due to Saposin A deficiency L-2-hydroxyglutaric aciduria L-arginine:glycine amidinotransferase deficiency Lactate dehydrogenase A deficiency Lactate dehydrogenase deficiency Lathosterolosis LCHAD deficiency Leber hereditary optic neuropathy Leigh syndrome, French Canadian type Lesch Nyhan syndrome Leucine-sensitive hypoglycemia of infancy Leukoencephalopathy - dystonia - motor neuropathy Leukoencephalopathy with brain stem and spinal cord involvement and lactate elevation Limb-girdle muscular dystrophy type 2I Limb-girdle muscular dystrophy type 2K - See Limb-girdle muscular dystrophy Limb-girdle muscular dystrophy type 2M - See Limb-girdle muscular dystrophy Limb-girdle muscular dystrophy type 2N - See Limb-girdle muscular dystrophy Limb-girdle muscular dystrophy type 2O - See Limb-girdle muscular dystrophy Limb-girdle muscular dystrophy type 2T - See Limb-girdle muscular dystrophy Limb-girdle muscular dystrophy, type 2C Lipase deficiency combined Lipoic acid synthetase deficiency Lipoid proteinosis of Urbach and Wiethe Lowe oculocerebrorenal syndrome Lysinuric protein intolerance Malonyl-CoA decarboxylase deficiency MAN1B1-CDG Mannose-binding lectin protein deficiency - Not a rare disease Mannosidosis, beta A, lysosomal Maternal hyperphenylalaninemia Maternally inherited diabetes and deafness Medium-chain acyl-coenzyme A dehydrogenase deficiency Megaloblastic anemia due to dihydrofolate reductase deficiency Menkes disease Metachromatic leukodystrophy Metachromatic leukodystrophy due to saposin B deficiency Methionine adenosyltransferase deficiency Methylcobalamin deficiency cbl G type Methylmalonic acidemia with homocystinuria type cblC - See Methylmalonic acidemia with homocystinuria Methylmalonic acidemia with homocystinuria type cblD - See Methylmalonic acidemia with homocystinuria Methylmalonic acidemia with homocystinuria type cblF - See Methylmalonic acidemia with homocystinuria Methylmalonic acidemia with homocystinuria type cblJ - See Methylmalonic acidemia with homocystinuria Methylmalonic aciduria, cblA type - See Adenosylcobalamin deficiency Methylmalonic aciduria, cblB type - See Adenosylcobalamin deficiency Mevalonic aciduria MGAT2-CDG (CDG-IIa) Mild phenylketonuria Mitochondrial complex I deficiency Mitochondrial complex II deficiency Mitochondrial complex III deficiency Mitochondrial DNA depletion syndrome, encephalomyopathic form with methylmalonic aciduria Mitochondrial DNA-associated Leigh syndrome Mitochondrial encephalomyopathy lactic acidosis and stroke-like episodes Mitochondrial myopathy and sideroblastic anemia Mitochondrial myopathy with diabetes Mitochondrial myopathy with lactic acidosis Mitochondrial neurogastrointestinal encephalopathy syndrome Mitochondrial trifunctional protein deficiency MOGS-CDG (CDG-IIb) Mohr-Tranebjaerg syndrome Molybdenum cofactor deficiency Monogenic diabetes - Not a rare disease Morquio syndrome B MPDU1-CDG (CDG-If) MPI-CDG (CDG-Ib) MPV17-related hepatocerebral mitochondrial DNA depletion syndrome Mucolipidosis III alpha/beta Mucolipidosis type 4 Mucopolysaccharidosis type II Mucopolysaccharidosis type III Mucopolysaccharidosis type IIIA Mucopolysaccharidosis type IIIB Mucopolysaccharidosis type IIIC Mucopolysaccharidosis type IIID Mucopolysaccharidosis type IVA Mucopolysaccharidosis type VI Mucopolysaccharidosis type VII Multiple congenital anomalies-hypotonia-seizures syndrome Multiple congenital anomalies-hypotonia-seizures syndrome type 2 Multiple endocrine neoplasia type 2B Multiple sulfatase deficiency Multiple symmetric lipomatosis Muscle eye brain disease Muscular dystrophy, congenital, megaconial type Muscular phosphorylase kinase deficiency Musculocontractural Ehlers-Danlos syndrome Myoclonic epilepsy with ragged red fibers Myoglobinuria recurrent N acetyltransferase deficiency N-acetyl-alpha-D-galactosaminidase deficiency type III N-acetylglutamate synthase deficiency Neonatal adrenoleukodystrophy Neonatal hemochromatosis Neonatal intrahepatic cholestasis caused by citrin deficiency Nephrogenic diabetes insipidus Neu Laxova syndrome Neuroferritinopathy Neuronal ceroid lipofuscinosis 10 Neuronal ceroid lipofuscinosis 2 Neuronal ceroid lipofuscinosis 3 Neuronal ceroid lipofuscinosis 5 Neuronal ceroid lipofuscinosis 6 Neuronal ceroid lipofuscinosis 7 Neuronal ceroid lipofuscinosis 9 Neuropathy ataxia retinitis pigmentosa syndrome Neutral lipid storage disease with myopathy Niemann-Pick disease type A Niemann-Pick disease type B Niemann-Pick disease type C1 Niemann-Pick disease type C2 Northern epilepsy Not otherwise specified 3-MGA-uria type Occipital horn syndrome Ocular albinism type 1 Oculocutaneous albinism type 1 Oculocutaneous albinism type 1B Oculocutaneous albinism type 2 Oculocutaneous albinism type 3 OPA3 defect Optic atrophy 1 Ornithine transcarbamylase deficiency Ornithine translocase deficiency syndrome Orotic aciduria type 1 Papillon Lefevre syndrome Parkinson disease type 9 Paroxysmal nocturnal hemoglobinuria Pearson syndrome Pentosuria Permanent neonatal diabetes mellitus Peroxisomal biogenesis disorders Peroxisome disorders - Not a rare disease Perrault syndrome Peters plus syndrome Phosphoglycerate kinase deficiency Phosphoglycerate mutase deficiency Phosphoribosylpyrophosphate synthetase superactivity PMM2-CDG (CDG-Ia) Pontocerebellar hypoplasia type 6 Porphyria cutanea tarda Primary carnitine deficiency Primary hyperoxaluria type 1 Primary hyperoxaluria type 2 Primary hyperoxaluria type 3 Primary hypomagnesemia with secondary hypocalcemia Progressive external ophthalmoplegia, autosomal recessive 1 Progressive familial intrahepatic cholestasis 1 Progressive familial intrahepatic cholestasis type 2 Progressive familial intrahepatic cholestasis type 3 Prolidase deficiency Propionic acidemia Pseudocholinesterase deficiency Pseudoneonatal adrenoleukodystrophy Purine nucleoside phosphorylase deficiency Pycnodysostosis Pyridoxal 5'-phosphate-dependent epilepsy Pyridoxine-dependent epilepsy Pyruvate carboxylase deficiency Pyruvate dehydrogenase complex deficiency Pyruvate dehydrogenase phosphatase deficiency Pyruvate kinase deficiency Refsum disease Refsum disease with increased pipecolic acidemia Refsum disease, infantile form Renal glycosuria Renal hypomagnesemia 2 Renal hypomagnesemia-6 Rhizomelic chondrodysplasia punctata type 3 - See Rhizomelic chondrodysplasia punctata Rotor syndrome Saccharopinuria 
Under MPEP 2163.05 the written description requirement for a claimed genus – here, “metabolic disorder” – is satisfied by a statement of the indicia of possession listed above of a representative number of species. Except for cough, the specification does not provide any of the indicia of possession listed above for any of these disorders. It is found that “cough” does not adequately represent the members of this genus that are listed in the previous paragraph. For this reason, it is determined that a skilled artisan would not recognize that at the time of filing Applicants had possession of the full scope of these claims.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 7-10 and 22 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
Allowable Subject Matter
Claim 5 is objected to as depending from a rejected base claim but is otherwise allowable.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1622